    Case 19-03577 Document 18 Filed in TXSB on 10/03/19 Page 1 of 2




              IN THE UNITED STATES BANKRUPTCY COURT
                  FOR SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

IN RE: STEPHEN MANLEY d/b/a §                   Case No. 19-33976
CAPITAL ADVENTURES TRUCKING §
           Debtor           §
                            §
STEPHEN MANLEY,             §
           Plaintiff        §
                            §
v.                          §                   Chapter 7
                            §
TEXAS GUARANTEED STUDENT    §
LOAN CORPORATION d/b/a      §
TRELLIS COMPANY, et al      §
           Defendants       §                   Adv. No. 19-3577


             DEFENDANT TEXAS GUARANTEED STUDENT
            LOAN CORPORATION d/b/a TRELLIS COMPANY’S
          BANKRUPTCY RULE 7007.1 DISCLOSURE STATEMENT

      COMES NOW Texas Guaranteed Student Loan Corporation d/b/a Trellis

Company (“TGSLC”) and hereby makes the following Disclosure Statement:

      Texas Guaranteed Student Loan Corporation d/b/a Trellis Compnay is a

non-profit Texas corporation and is not the subsidiary of any other corporation

and has no stock held by another corporation.
    Case 19-03577 Document 18 Filed in TXSB on 10/03/19 Page 2 of 2




                                          Respectfully submitted,

                                          RAY & WOOD



                                          By:_________________________________
                                                Doug W. Ray
                                                State Bar No. 16599200

                                          2700 Bee Caves Road, Suite 200
                                          Austin, Texas 78746
                                          (512) 328-8877 (Telephone)
                                          (512) 328-1156 (Facsimile)
                                          ATTORNEY FOR DEFENDANT
                                          TEXAS GUARANTEED STUDENT
                                          LOAN CORPORATION d/b/a
                                          TRELLIS COMPANY


                          CERTIFICATE OF SERVICE

       On October 3, 2019, I electronically submitted the foregoing document

with the clerk of court for the U.S. Bankruptcy Court, Southern District of Texas,

using the electronic case filing system of the court. I hereby certify that the clerk

has served the following electronically or I have served the following by first

class mail:

       Stephen Manley
       6402 Heather Brook
       Houston, Texas 77085
       PLAINTIFF



                                          ____________________________________
                                          Doug W. Ray
